ACCEPTED
                                                                                01-15-00848-CR
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         11/23/2015 12:59:59 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


               FIRST COURT OF APPEALS
                                                                FILED IN
                         01-15-00848-CR                  1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                        11/23/2015 12:59:59 AM
                                                         CHRISTOPHER A. PRINE
                 Christopher Jack, Appellant                     Clerk

                              v.
                  State of Texas, Appellee

            On Appeal from the 183rd Judicial District Court
                        Harris County, Texas
                       Cause Number 1283618



               Motion to Extend Time to File
                    Appellant’s Brief




Michael Mowla
P.O. Box 868
Cedar Hill, TX 75106
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant
To the Honorable Justices of the Court of Appeals:

      Appellant moves for an extension of time of 30 days to file the Appellant’s

Brief [See Tex. Rule App. Proc. 10.5(b) and 38.6(c)]:

      1.     This case is on appeal from the 183rd District Court of Harris County,

Texas.

      2.     The case below is styled the State of Texas v. Christopher Jack, and is

numbered 1283618.

      3.     On April 18, 2012, sentence was imposed in open court.

      4.     Appellant was convicted of Aggravate Assault with a Deadly

Weapon.

      5.     Appellant is presently on community supervision.

      6.     Appellant filed an application for writ of habeas corpus under Article

11.072 of the Code of Criminal Procedure seeking an out-of-time appeal, which

was granted by the trial court on September 18, 2015. (CR, 140). On September

28, 2015, a timely Notice of Appeal was filed. (CR, 138-139).

      7.     The reporter’s record was filed on November 17, 2015.

      8.     The clerk’s record was filed on November 13, 2015.

      9.     The Appellant’s Brief is due on December 17, 2015.

      10.    Appellant requests an extension of time of 30 days from the present

due date to file the Appellant’s Brief, i.e., until January 16, 2016.


                                          2
      11.      No previous extension to file the Appellant’s Brief has been filed.

      12.      Appellant relies on the following facts as good cause for the requested

extension: during the past week, Attorney for Appellant completed a reply brief in

Collins v. State, 08-15-00103-CR, in the 8th Court of Appeals, which is a complex

murder case. Further, Attorney for Appellant also filed a brief in Geiger v. State,

08-15-00213-CR, also in the 8th Court of Appeals

      13.      Further, Attorney for Appellant has the following briefs, petitions for

discretionary review, or other pleadings due soon:

             United States v. Carroll, 3:15-cv-03521-N, Brief in support of motion
              under 28 U.S.C. § 2255, due November 30, 2015 in the Northern
              District of Texas.

             United States v. Ziba, 15-10873, appellant’s brief due on December
              16, 2015 in the Fifth Circuit.

             Ex parte Juarez, 34946-CR, writ of habeas corpus scheduled to be
              filed on December 31, 2015 in the 40th District Court, which is a
              continued challenged to a sentence based on the holdings in Miller v.
              Alabama, 132 S. Ct. 2455 (2012).

             Nguyen v. State, 06-15-00127-CR, appellant’s brief due on January 4,
              2016 in the Sixth Court of Appeals.

             Lowe v. State, PD-1427-15, PDR due on January 4, 2016 in the Court
              of Criminal Appeals.

      14.      In addition, Mowla has been working on two complex death penalty

habeas cases - Ex parte Thomas, F86-85539, in the 194th Judicial District Court,

and Green v. Director, 3:15-cv-02197-M-BH, in the Northern District of Texas.

                                           3
      15.    Finally, Attorney for Appellant continues work on several other

habeas cases involving the underlying issue in Miller v. Alabama, 132 S. Ct. 2455

(2012).

      16.    Attorney for Appellant has a responsibility to provide Appellant with

the effective assistance of appellate counsel, see Evitts v. Lucey, 469 U.S. 387, 392

(1985), and Attorney for Appellant believes that that the additional time is

necessary to provide such effective appellate counsel.

      17.    Attorney for Appellant thus requests the extension so that he may

properly prepare the Appellant’s Brief.

      18.    This Motion is not filed for purposes of delay, but so that justice may

be served.

                                      Prayer

      Appellant prays that this motion for extension of time to file the Appellant’s

Brief be granted.

                                       Respectfully submitted,

                                       Michael Mowla
                                       P.O. Box 868
                                       Cedar Hill, TX 75106
                                       Phone: 972-795-2401
                                       Fax: 972-692-6636
                                       michael@mowlalaw.com
                                       Texas Bar No. 24048680
                                       Attorney for Appellant



                                          4
                                     /s/ Michael Mowla
                                     Michael Mowla

                             Certificate of Service

I certify that on November 23, 2015, a true and correct copy of this document was
served on Alan Curry of the Harris County District Attorney’s Office, Appellate
Division, 1201 Franklin Street Suite 600, Houston, Texas 77002, by email to
curry_alan@dao.hctx.net.




                                     /s/ Michael Mowla
                                     Michael Mowla




                                       5